NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 07 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-50619

              Plaintiff - Appellee,              D.C. No. 2:13-cr-00315-BRO-1

 v.
                                                 MEMORANDUM*
JOSEPH JACOB RAMIREZ, AKA Jamie
Ojeda, AKA Jacob Ramirez, AKA Jimmy
Torres, AKA James Young,

              Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                 Beverly Reid O’Connell, District Judge, Presiding

                        Argued and Submitted April 7, 2015
                               Pasadena, California

Before: SILVERMAN and BEA, Circuit Judges and DONATO,** District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable James Donato, District Judge for the U.S. District
Court for the Northern District of California, sitting by designation.
      Joseph Jacob Ramirez appeals his 90-month sentence imposed by the district

court following his guilty plea to several credit card fraud-related crimes. We have

jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), and we affirm.

      The district court did not plainly err when it assigned two criminal history

points for a prior assault conviction, in accordance with United States Sentencing

Guideline § 4A1.1(b). Ramirez’s presentence investigation report listed Ramirez’s

sentence for the assault conviction as “120 days jail,” and Ramirez failed to object

to this characterization either in responding to the presentence report or at the

sentencing hearing. We decline to take judicial notice of the Superior Court

documents Ramirez proffers for the first time on appeal, because the documents

are “subject to varying interpretations, and there is a reasonable dispute as to” what

they establish. Reina-Rodriguez v. United States, 655 F.3d 1182, 1193 (9th Cir.

2011).

      Nor did the district court plainly err when it imposed a sentence in the

middle of the Sentencing Guidelines range after considering Ramirez’s arguments

for a variance. See United States v. Carty, 520 F.3d 984 (9th Cir. 2008) (en banc).

      Finally, the district court did not abuse its discretion in imposing a 90-month

sentence. This sentence is substantively reasonable in light of the 18 U.S.C. §

3553(a) sentencing factors and the totality of the circumstances. See Gall v. United


                                          -2-
States, 552 U.S. 38, 51 (2007). The district court need not, and indeed “cannot

compare a proposed sentence to the sentence of every criminal defendant who has

ever been sentenced before.” United States v. Treadwell, 593 F.3d 990, 1012 (9th

Cir. 2010).

      AFFIRMED.




                                        -3-